Mr. Justice Sheldon delivered the opinion of the Court: The city of Chicago and the village of Cicero are incorporated under the general act of 1872, for the incorporation of cities and villages. This act confers upon cities and villages incorporated thereunder, full authority to regulate the use of streets, to provide for and change the location, grade and crossings of any railroad, to require railroad companies to fence their roads, to construct cattle-guards and crossings of streets and roads, to keep the same in repair, to maintain flagmen at the crossings, to compel the roads to raise or lower their tracks, etc. This is to be regarded as vesting in incorporated cities and villages exclusive authority over the matter of railroad crossings over the streets and highways within their limits, and excluding the jurisdiction of the county or town authorities. Bepeated decisions of this court are to this effect. Chicago Dock and Canal Co. v. Garrity, 115 Ill. 163; People v. Board of Supervisors, 111 id. 527; Town of Ottawa v. Walker, 21 id. 605; Commissioners of Highways v. Baumgarten, 41 id. 254; Peoples v. Chicago and Northwestern Ry. Co. 118 id. 520. Only the city of Chicago and the village of Cicero, then, can question the right of the Chicago and Great Western Bailroad Company to construct its road across their streets and highways; and as appears by the answer of that company, both municipalities have consented to such crossings under ordinances granted for that purpose. As to the corporate existence of the Great Western Bail-road Company, and the change of corporate name, as to the two ordinances granted by the city of Chicago to the company, whether the city had power to grant them, and whether it had power, under the latter .ordinance, to extend the time fixed by the former for the completion of the road, it is a sufficient answer that these are questions with "which this complainant has no concern. (Chicago and Northwestern Ry. Co. v. Chicago and Evanston Railroad Co. 112 Ill. 602.) The county of Cook is a mere stranger, having no interest here involved which entitles it to call in question any of these things. ■ • ' The only remaining question we need consider, is as to the right of the Chicago and Wisconsin Eailroad Company to construct its tracks across the highways in the towns of Maine and Wheeling, in Cook county, without the consent of appel-. lant. The fifth paragraph of section 20, of chapter 114, of the Eevised Statutes, being the general Eailroad act of 1872, under which that company was incorporated, confers the following powers upon the company: - “Fifth—To construct its railway across, along or upon any stream of water, water-course, street, highway, plank road, turnpike or canal, which the route of such railway shall inter-, sect or touch; but such corporation shall restore the stream, water-course, street, highway, plank road and turnpike thus intersected or touched, to its former state, or to such state as. not unnecessarily to have impaired its usefulness, and keep such crossing in repair. * * * Provided, that in case of the constructing of said railway along highways, plank roads, turnpikes or canals, such railway shall either first obtain the consent of the lawful authorities having control or jurisdiction of the same, or condemn the same under the provisions of any,eminent domain law now or hereafter in force in this State.” The case being heard upon bill and answers, the answer-of the,company is to be taken as true. Its answer is, that it has constructed its line of railway through said towns; that it has not taken possession of or obstructed any roads or highways in said towns, and has not constructed its line along or in such roads or highways, but has only crossed the same at such points as are intersected by the route of the railroad. There is, by the clause of the act above quoted, an absolute grant of power by the State to the railroad company to construct its road across any highway. It is only in ease where the railroad is to be constructed along or lengthwise of a highway that the consent of the lawful authorities is necessary. The word “along, ” is defined by Webster, “By the length of, as distinguished from across. ” And see Chicago and Western Indiana Railroad Co. v. Dunbar, 100 Ill. 110. The claim, then, which is put forth, that before a railroad can be constructed across any road or highway within the county of Cook, permission must first be obtained from the board of county commissioners of Cook county, and that the work must be done to its satisfaction, is an assumption of power which that board or the county of Cook does not possess. Within the limits of incorporated cities and villages the matter rests in the exclusive control and jurisdiction of the public authorities there. Outside of such cities and villages, the State itself has granted permission for the construction of railroads across highways, with no other requirement than not unnecessarily to impair the usefulness of the highway. The decree will be affirmed. Decree affirmed.